Citation Nr: 1108957	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for asthma.

2.  Entitlement to service connection for insomnia with disrupted sleep architecture, including as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which found that new and material evidence had been received to reopen previously denied claims for service connection for asthma and insomnia with disrupted sleep architecture, but  
denied on the merits the issues of entitlement to service connection for asthma and for insomnia with disrupted sleep architecture.  

This case was previously before the Board in December 2009, at which time it found that new and material evidence had been received to reopen a previously denied claim for service connection for insomnia with disrupted sleep architecture, and remanded the issues of whether new and material evidence had been received to reopen a previously denied claim for service connection for asthma and entitlement to service connection for insomnia with disrupted sleep architecture for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

As support for his claim, the Veteran provided testimony at a hearing before RO personnel in April 2007.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for bronchial asthma in a November 2004 rating decision.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence received since the November 2004 rating decision is cumulative and redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claims.

3.  The Veteran has current diagnoses of insomnia with disrupted sleep architecture and chronic obstructive pulmonary disease (COPD).

4.  There is probative evidence against a nexus between the Veteran's current insomnia with disrupted sleep architecture and COPD and his military service, including exposure to asbestos during service.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the November 2004 rating decision to reopen a previously denied claim for service connection for asthma.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  A pulmonary disorder, including insomnia with disrupted sleep architecture and COPD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the February 2006 VCAA notice letter is compliant with the U.S. Court of Appeals for Veterans Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).

Furthermore, a November 2007 letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in November 2007, after issuance of the initial unfavorable AOJ decision in May 2006.  However, both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in February 2006, followed by subsequent Dingess notice in November 2007, the RO readjudicated the claim in an SSOC dated in December 2010.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Further, the Veteran and his representative have submitted statements in connection with his claim.  The Veteran also has been afforded an opportunity to provide testimony before RO personnel regarding his claim.  He also has been provided a VA examination in support of his claim for service connection.  There is no indication that any additional evidence has not been obtained.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2009 remand.  Specifically, the RO was instructed to obtain all VA treatment records pertaining to the Veteran's alleged asthma since his discharge from service; request that the Veteran identify, and authorize the release of, all private physicians from whom he has received treatment for his alleged asthma since discharge from service; and provide the Veteran a VA examination to determine the nature and etiology of the Veteran's insomnia with disrupted sleep architecture or any other pulmonary disorder, including as due to exposure to asbestos during service.  

The Board finds that the RO has complied with these instructions to the extent possible.  Initially, the Board notes that the RO has requested from the Veteran information regarding any private treatment records with no response from the Veteran and obtained VA treatment records and associated them with the claims file.  

Further, the Board finds that the VA examination report dated in March 2010 substantially complies with the Board's December 2009 remand directives.  In this regard, the Veteran, through his representative, argues that the March 2010 VA examination is inadequate because the examiner is unqualified to render a nexus opinion with regard to the relationship between the Veteran's insomnia with disrupted sleep architecture, which the examiner stated is not a pulmonary disorder, and his military service.  The Veteran further argues that the examiner failed to discuss the impact that both in-service asbestos exposure and tobacco smoke have on the pulmonary system.  However, the Board finds the March 2010 VA examination to be adequate.  Initially, the Board notes that the March 2010 VA examiner was a medical doctor who is qualified to render a medical nexus opinion with regard to the Veteran's medical disorder and his military service.  The Board also finds that the March 2010 VA examiner responded fully to the questions posed in the Board's December 2009 remand; the VA examiner provided detailed explanations for her conclusions.  With regard to the question of whether the Veteran sustained in-service asbestos exposure, while the March 2010 VA examiner indicated that she could not resolve this issue without resorting to speculation, a medical opinion that determining the etiology of a disorder would require speculation is adequate if it is sufficiently supported by an explanation and rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. Nicholson, 21 Vet. App. 120 124 (2007)).  In this case, the March 2010 VA examiner provided explanations for her conclusions.  Thus, the Board finds the March 2010 VA examination to be adequate and substantially complies with its December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - New and Material Evidence

In a November 2004 rating decision, the RO denied service connection for bronchial asthma.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in February 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, in its November 2004 rating decision, the RO denied service connection for bronchial asthma because there was no evidence of a current diagnosis of asthma.

Evidence of record at the time of the November 2004 rating decision consisted of the Veteran's original claim application; his STRs; VA treatment records dated from 1984 to 1985; VA treatment records dated from 1990 to 1991; VA treatment records dated from January 2003 to September 2004; private treatment records dated in 1956; and private treatment records dated in November 1993.

The additional evidence received since the November 2004 rating decision consists of additional VA treatment records dated in 2004; VA treatment records dated from August 2005 to October 2010; a VA examination report dated in March 2010; a duplicate copy of the private treatment record dated in November 1993; and transcript of a hearing before RO personnel dated in April 2007.  

Initially, the Board notes that the private treatment record dated in November 1993 is a duplicate copy that was previously submitted.  Because this evidence is not new, it cannot form the basis to reopen the claim.

Next, the Board notes that the VA examination report dated in March 2010 is not pertinent to the Veteran's claim regarding asthma.  This examination report pertains to the Veteran's claim for a pulmonary disorder, including as secondary to exposure to asbestos.  Thus, it does not relate to the Veteran's alleged asthma disorder that is currently on appeal.  Therefore, this evidence cannot form the basis to reopen the claim.

With respect to April 2007 RO hearing transcript, it is cumulative of evidence that was previously of record.  In this regard, the Veteran's testimony merely repeats his contentions that he has asthma.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156(a).  

Finally, the Board finds that the additional VA treatment records dated in 2004 and those dated from August 2005 to October 2010 do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Particularly, none of this additional evidence indicates that the Veteran currently has asthma; these records merely show treatment for other disorders, including pulmonary disorders, but do not support a finding that he has asthma.  

Accordingly, the Board finds new and material evidence to reopen the claim for service connection for asthma has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

For claims related to asbestos exposure, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  The Manual also lists some of the major occupations involving exposure to asbestos include mining; milling; shipyard work; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities, such as fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection 9(b).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  

It should be noted that the pertinent parts of the Manual on service connection in asbestos-related cases do not create a presumption of exposure to asbestos solely from shipboard service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims a current pulmonary disorder that resulted from exposure to asbestos while he was in the military service.  See RO hearing transcript dated in April 2007.

The Veteran asserts that he was exposed to asbestos from cleaning the camp and shoveling coal for heat during service or from sleeping in a tent during service.  See RO hearing transcript dated in April 2007 and VA examination report dated in March 2010.  A review of the Veteran's DD Forms 214 and service records reveals no indication that he was exposed to asbestos during service. A review of his STRs reveals that he had acute tonsillitis that was treated and cured in June 1954.  Chest X-rays were within normal limits.  He was returned to duty with no change in physical profile.  The Veteran's separation examination report dated in September 1955 also revealed no complaint, treatment, or diagnosis of any pulmonary disorder.  His lungs and chest were found to be normal.  The Veteran's in-service records fail to support his assertions that he was exposed to asbestos during service. 

The Board further finds the Veteran's lay assertions of in-service asbestos exposure to be inconsistent, and, thus, incredible.  In this regard, the Veteran has contended that he was exposed to asbestos while cleaning the camp, but also that his exposure to asbestos stemmed from sleeping in a tent during service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Post-service, the Veteran was hospitalized and treated for pneumonia of the left lower lobe in September 1956.  Chest X-rays showed pneumonitis of the left base.  The right lung was clear.  He was treated and the pneumonia had almost completely resolved after three days, as shown on X-rays.  He was again treated for pneumonia of the left lower lobe in November 1960 and September 1961.  No mention was made of any right lung abnormality.  A VA examination in March 1961 revealed a normal respiratory system.  It was not until July 2003 that the Veteran was found to have calcification of the right diaphragmatic and visceral pleura at the right lung base.  A September 2003 computed tomography (CT) of the thorax revealed calcified pleural plaques at the right hemithorax as seen with asbestos exposure disease and/or old granulomatous infection.  See VA treatment records dated in July 2003 and September 2003.  In November 1993, the Veteran was found to have increased density in the right paracardiac region, which could be on basis of calcified pleura.  See private X-ray report dated in November 1993.  However, a March 2004 VA treatment record noted the Veteran denied occupational exposure to asbestos, but recalled several pneumonias.  The treatment record noted that, given the Veteran's history and lack of known exposure to asbestos, a healed pneumonic process could result in similar changes.  The stable impression on films since 1992 pointed towards a benign nature.  On examination, the lungs were completely clear.  Pulmonary function tests (PFTs) did not reveal restrictive lung disease and the spirometry was normal.  He had symptoms suggesting sleep apnea.  
The Veteran was subsequently diagnosed with additional pulmonary disorders, including chronic obstructive pulmonary disease (COPD).  

In this regard, the Board observes that the Veteran has never reported his alleged in-service asbestos exposure to his treating physicians, including during the aforementioned March 2004 VA treatment session.  As such, the Board finds the Veteran's report of no exposure to asbestos to be credible; lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As to a nexus between the Veteran's current pulmonary disorder and his active military service, a March 2010 VA examination provides strong evidence against the claim.  Initially, the Veteran reported that he began smoking cigarettes when he was 15 years old, in 1949.  He reported a 20-year history of smoking.  He reported being treated for three episodes of pneumonia during service.  He alleged asbestos exposure in the tent where he and other soldiers slept.  The examiner noted that the Veteran's STRs are completely silent as to pneumonia; however, he was treated for tonsillitis.  PFTs revealed mild obstructive ventilator impairment not responsive to bronchodilator therapy with moderate hyperinflation and moderate air trapping with increased airway resistance.  Compared to a July 2008 test, there has been no significant interval change.  Chest X-rays revealed adequate pulmonary vasculature.  The lungs were clear of infiltrates.  There was a calcified pleural plaque seen along the right mid- and lower thorax, unchanged from previous examination.  

The examiner provided a diagnosis of insomnia with disrupted sleep architecture, which is not caused by, or related to, military service.  The Veteran's STRs are silent regarding insomnia and disrupted sleep architecture during service and the year after discharge.  As per sleep study results, there was evidence of good sleep efficiency over 60.  This disorder is not a respiratory disorder; it is not associated with, and not related to, desaturations or hypoxia.  There is no evidence of a specific respiratory sleep disorder.  In addition, even if the Veteran had asbestos exposure during service, there is no evidence in medical literature of any etiologic relationship between asbestos exposure and the development of insomnia and disruption of sleep architecture.  The Veteran was further diagnosed with mild COPD, which also is not caused by, or a result of, military service or asbestos exposure during service.  The VA examiner noted the Veteran's confirmed history of chronic smoking of one pack each day for 20 years.  She also reported evidence of emphysema changes as per chest CT scans and X-rays.  Further, medical literature indicates that cigarette smoking is overwhelmingly the most important risk factor for COPD.  As per review of multiple chest X-rays and chest CT scans, there is no evidence of chronic interstitial lung disease to suggest asbestosis.  

With regard to the Veteran's asbestos exposure, the VA examiner indicated that she could not resolve this issue without resorting to speculation.  However, she emphasized that the claims file is completely silent with regard to asbestos exposure or pulmonary infections/disease during service.  The Veteran's separation examination also described normal lungs and negative chest X-rays.  Upon a review of the medical records, the VA examiner observed that there is a pulmonary evaluation dated in March 2004, during which the Veteran denied occupational exposure to asbestos; however, he mentioned at the time that he used to carry textiles on his truck as part of his past post-service civilian work.  Based on chest X-rays and chest CT scans, there are non-specific changes that could represent prior asbestos exposure and/or infectious disease, including tuberculosis.  Further, the Veteran has a right upper lobe granuloma that may represent a past infection.  The Veteran's episodes of pneumonia post-service were found in the left lung, which is not consistent and unrelated to the current findings in the right lung.  See VA examination report dated in March 2010.  As there is no contrary medical evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of a pulmonary disorder over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

As no new and material evidence has been received, the claim for service connection for asthma is not reopened.  The appeal is denied.

Service connection for insomnia with disrupted sleep architecture is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


